Citation Nr: 1422628	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  06-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as major depressive disorder with psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for anxiety disorder.  A May 2009 rating decision granted service connection for PTSD.  

When this case was previously before the Board in September 2010 and August 2012, it was remanded for additional development.  The Board denied the claim in April 2013.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion).  By order dated in February 2014, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The RO in Cleveland, Ohio, has jurisdiction of the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion observed that a May 2012 rating decision (addressing an issue other than the one currently before the Board on appeal) considered VA Medical Center (VAMC) medical records dated from March 13, 2008, through April 9, 2012.  The Joint Motion noted that these VA medical records were not associated with the Veteran's claims file.  Because they were VA-generated documents that predated the Board's April 2013 decision, they were "before" the Board at the time of that decision.  

The Board notes that the May 2012 rating decision does not identify the VAMC that originated the cited records.  A review of the record before the Board indicates that it does not contain the records.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2006).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, Virtual VA eFolder or VBMS eFolder all VA treatment records that have not been associated with the record, to include all records VAMC medical records dated from March 13, 2008, through April 9, 2012.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



